Citation Nr: 1646472	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass surgery, for purpose of accrued benefits.

2. Entitlement to an increased evaluation for bilateral hearing loss, rated at                  10 percent from March 31, 2011 to December 10, 2012, at 20 percent from December 11, 2012 to October 30, 2013, and 30 percent from October 31, 2013 onwards, for purpose of accrued benefits.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty from February 1968 to October 1969.  The appellant is his surviving spouse and has been substituted as the claimant. 

This case is before the Board of Veterans' Appeals (Board) from August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana which denied original claims for higher rating than                 30 percent for status post coronary bypass surgery, higher rating than 10 percent for bilateral hearing loss, and entitlement to a TDIU.  The evaluation for bilateral hearing loss was later adjusted upwards as indicated in the statement of the issue on the title page. 

As indicated within the Virtual VA electronic database, the appellant has designated as representative the Veterans Service Organization (VSO) denoted on the                  title page.

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to November 12, 2013, the Veteran's service-connected coronary artery disease involved at or around 7-10 METS, with more than 50 percent left ventricular ejection fraction.

2. After November 12, 2013, LVEF was arguable below 50 percent.  Subsequently post-June 19, 2014 there was evidence of chronic congestive heart failure.

3. Bilateral hearing loss cannot be reliably rated prior to March 31, 2011 on the limited audiometric data.  From December 10, 2012 onwards, however, the Veteran continuously had impairment no worse than that already reflected in assigned ratings.  This consisted of Level V one ear, Level VI the other ear from December 11, 2012 to October 30, 2013; and Level VI both ears from October 31, 2013 onward.
 

CONCLUSIONS OF LAW

1. Coronary artery disease did not meet the criteria for more than 30 percent prior to November 12, 2013, but with resolving reasonable doubt favorably, a 60 percent rating is substantiated from November 12, 2013 to June 18, 2014, and 100 percent from June 19, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014);           38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.100; 4.104, Diagnostic Code 7017 (2016).

2. The criteria are not met for increase for bilateral hearing loss, rated 10 percent from March 31, 2011 to December 10, 2012, 20 percent from December 11, 2012 to October 30, 2013, and 30 percent since October 31, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10; 4.85, 4.86, Diagnostic Code 6100 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

On claims being decided, the Veteran received timely and thorough VCAA-compliant notice on how to substantiate these issues.  VA's duty to assist has been properly fulfilled.  The AOJ has obtained relevant VA Medical Center (VAMC) and private outpatient records, and arranged for VA Compensation and Pension examinations.  See generally, 38 C.F.R. 4.1 (for application of VA rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition).  There is no indication of remaining evidence to be obtained, or further development to complete.  Accordingly, the Board has a sufficient basis upon which to issue a decision upon the claims.

Background and Analysis of Claims

A.  Increased Rating for Coronary Artery Disease

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The claim for increased evaluation for cardiology disability was received at the Regional Office in March 31, 2011.

The Veteran's service-connected coronary artery disease, status post coronary artery bypass surgery, is currently evaluated as 30 percent disabling, pursuant to 38 C.F.R.  § 4.104, Diagnostic Code 7017 for coronary bypass surgery and residuals.  Of note, the actual bypass surgery was done in 2005, and so the mandatory temporary 100 percent convalescence rating addressed in the rating provisions (outlined below) ended prior to the claim being filed.

Under Diagnostic Code 7017, a 100 percent rating is warranted for three months following hospital admission for surgery.  Additionally, a 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs (metabolic equivalents) or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.                A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted where there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted for workload greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  See 38 C.F.R. § 4.104, DC 7017. 
As provided under 38 C.F.R. § 4.104, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Moreover, supplementing the above is section 4.100, providing in pertinent part that in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  In addition, even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation)  is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  In addition, if left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  See generally 38 C.F.R. § 4.100 (incorporating regulatory changes that were made pursuant to 71 Fed. Reg. 52,459-60 (Sept. 7, 2006)).

Reviewing evidence, VA examination of April 2010 indicated over the past year he had not been hospitalized, except for one night the prior week for breathing problems treated with steroids; he was released in 24 hours.  He was on oxygen.  Activities were limited because of inoperable back problems and hip problems.  EKG showed sinus tachycardia at 100 bpm.  There was atrioventricular fibrillation, early transition in V2 and V3.  The diagnosis was ischemic heart disease; no cardiomegaly; a stress test was not done due to physical problems, but METS estimated at 2-3 were reported based on identified activities.  Subsequent EKG did not show cardiomegaly or significant hypertrophy.  A July 2010 addendum indicated ejection fraction was shown at 60 percent. The examiner clarified that METS 2-3 as was stated was likely due to limitations caused by chronic inactivity and deconditioning, and 6 METS was a reasonable estimate due to cardiological factors.  

April 2011 VA re-examination indicated no chronic heart failure, estimated METS of 7-10, no evidence of cardiac hypertrophy of dilatation.  Left ventricular ejection fraction (LVEF) was 60 percent (from same data as prior examination).  The Veteran was on oxygen due to dyspnea and chronic obstructive pulmonary disease (COPD).  August 2011 examination addendum clarified that despite some disparate numbers, the current LVEF appeared to be greater than 50 percent, if more in the 55 to 60 percent range based on recent information.

A May 2012 VA ischemic heart disease Disability Benefits Questionnaire (DBQ) completed by a private physician states that the Veteran had experienced chronic congestive heart failure (CHF) over the past year, the last episode in May 2011.  Estimated METS level was 3-5, at which Veteran reported symptom of dyspnea.  There was no evidence of cardiac hypertrophy or dilatation.  

VA examination December 2012 indicated no history of congestive heart failure (in part with normal ejection fraction and chest-x-rays), and estimated  7-10 METS (factoring out the impact of nonservice-connected disorder of the back and COPD).  There was evidence of cardiac hypertrophy or dilatation.  LVEF was below 50%.  In the examiner's view, the Veteran had several other nonservice-connected contributing conditions of peripheral vascular disease, COPD, and peripheral neuropathy, and service-connected ischemic heart disease had a 10 to 15 percent reduction in overall functional capacity when considered in and of itself.

In his April 2013 statement, the Veteran averred that he had severe congestive heart failure, coronary artery disease, and coronary vascular disease with known claudication.  With this he had shortness of breath, dyspnea, chest pain, and swelling in his extremities.  He also experienced atrial fibrillation and atrial flutter.  He had severe fatigue and weakness.  

VA examination in November 2013 indicated the Veteran did not have congestive heart failure.  Estimated METs level was 5-7, with onset of dyspnea and fatigue.  LVEF was indicated at 47 percent.  Later by addendum opinion this was adjusted upward to 57 percent.  The rationale was that the three previous LVEFs were over 50 percent, and this was considered a more reliable reproducible method of determining LVEF than Myoview. 

A June 2014 private evaluation by family practitioner Dr. C. Dixon stated that the Veteran's condition had deteriorated.  Level of activity had dropped to an estimated level of 1-3 METS due to progressive dyspnea and chest pain.  He had been hospitalized multiple times in the previous year for congestive heart failure.         Most recent chemically induced stress test in 2013 showed evidence of cardiac dysfunction with a moderate-sized inferior posterior defect, however no evidence of reversible ischemia.  Estimated ejection fraction at that time was 43 percent.  According to the physician, the Veteran "continues to be unemployable due to dyspnea and chest pain brought on by even moderate levels of exertion.  He does have known interstitial lung disease and is on chronic oxygen; however, that condition has been relatively stable.  His current progressive problems appear to be more related to cardiac dysfunction and arrhythmia.  It was therefore at least as likely as not that his ongoing problems were related to his known coronary artery disease."  

Having reviewed this, and resolving reasonable doubt favorably, the Board will award a partial increase in benefits for cardiovascular disability.  See 38 C.F.R.              § 4.3.  The Board will award 60 percent effective November 12, 2013; and                   100 percent from June 19, 2014.

Prior to the November 2013 VA Compensation and Pension examination, available evidence indicates the condition remained stable, without estimated METS below  6-7 or left ventricular ejection fraction below 50 percent.  Whereas there was one outlier during this timeframe that found METS of 3-5, the general medical consensus was that when factoring out nonservice-connected impairment the proper METS level was at or near 7-10.  Accordingly, 30 percent continues prior to November 12, 2013 VA re-examination.

However, the November 2013 examination designated an LVEF of 47 percent, under the 50 percent threshold.  Whereas an addendum opinion states that this number could not be correct, because inconsistent with earlier findings, the Board cannot be persuaded by such logic to the addendum (and considering that the LVEF reading went lower again when next taken.)  With full application of VA's reasonable doubt doctrine, a 60 percent rating is granted.

Thereafter, the rating should increase to 100 percent effective June 19, 2014 --           the private physician found METS at 1-3 (presumably due to cardiological problem) and chronic congestive heart failure. 

If follows, the revised compensation scheme implemented here is 30 percent                 in place prior to November 12, 2013; 60 percent from November 12, 2013 to June 18, 2014; and 100 percent after June 19, 2014.  The claim is herein granted to the above extent.



B.  Increased Rating for Bilateral Hearing Loss

Hearing loss ratings are based on mechanical application of VA rating schedule to the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The raw data comes from audiology reports that demonstrate average hearing threshold at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  These results are grouped into 11 auditory acuity levels designated from Level I for normal hearing acuity, through Level XI for profound deafness.  A rating is determined based upon combination of levels of hearing loss in both ears, and speech discrimination scores.  See 38 C.F.R. § 4.85, Table VI.  For certain forms of severe hearing limitation, Table VIA is also available to calculate the rating, based on only puretone threshold averages and not speech discrimination scores.

Audiological examination for VA purposes in May 2011 (conducted on contract basis by independent medical provider) provided audiometric findings in pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
70
75
LEFT
45
50
65
75

Speech recognition score results were unclear.  While properly done with the Maryland CNC word list, there is an entire set of figures provided, none of which is the definitive and very one speech discrimination result.


	(CONTINUED ON NEXT PAGE)


On private audiological evaluation December 2012, upon a VA DBQ form, the audiometric testing results consisted of:  



HERTZ



1000
2000
3000
4000
RIGHT
70
65
70
75
LEFT
65
55
65
75

Speech discrimination score results, again, were not clearly reported.  

An April 2013 lay statement of the Veteran reported inability to hear on the telephone, carry on a conversation and pick up full sentences.  Crowds created further problems, as did handling social functions because of the people talking and background noise.  

Private clinical audiometric findings from October 2013 in pure tone thresholds,             in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
65
70
80
LEFT
65
65
75
80

Speech recognition score results were unclear (the continuing problem from source of information).  At best, it appears the Veteran likely had discrimination scores of 84 percent right ear; 92 percent left ear.

Having considered the above, there is no objective basis for an increased rating for hearing loss.  The Board's review is effectively constrained by the record before it.  Much of this is due to the fact that reliable speech discrimination scores were never made available.  All the same, the Board is mindful that the latter two audiograms fall within the auspices of Table VIa, for evaluation based only on Puretone Threshold Averages.  See 38 C.F.R. § 3.86(a) (2016).  In so doing, however, the Board looks to the findings available from the December 2012 audiogram -- Level VI in worse ear, Level V in better ear, the result clearly being 20 percent.  The October 2013 audiogram shows Level VI in both ears -- again, consistent with already assigned 30 percent schedular rating.  Prior to December 2012, the Board simply does not have reliable rating information.  On these grounds, the Board cannot award in excess of the current compensation scheme.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has also considered an extraschedular evaluation under 38 C.F.R.                  § 3.321 (b)(1) on an individual basis.  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the ratings already assigned and the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The appellant and representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate. 

The Board acknowledges further the range of competent symptomatology alleged by the Veteran during his lifetime, including difficulty hearing in crowds and during conversations.  Ultimately, the applicable rating standard under the VA rating schedule is an objective one, however, that requires VA to literally apply numerical standards taken from validated audiometric testing.  See Martinak v. Nicholson,            21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). These objective levels incorporate the average impairment to employment due to impaired hearing, which includes such aspects of impaired hearing as turning up volume, wearing hearing aids, and having difficulty hearing, i.e. with background conversation. 

The requirements for an extra schedular evaluation for service-connected disability under 38 C.F.R. § 3.321 (b)(1) have not been met.


ORDER

A rating greater than 30 percent for coronary artery disease, status post coronary artery bypass surgery, for purpose of accrued benefits, prior to November 12, 2013 is denied.

A 60 percent rating for coronary artery disease from November 12, 2013 to June 18, 2014, for purposes of accrued benefits is granted.

A 100 percent rating for coronary artery disease from June 19, 2014, for purposes of accrued benefits is granted.  

An increased evaluation for bilateral hearing loss, rated at 10 percent from March 31, 2011 to December 10, 2012, at 20 percent from December 11, 2012 to October 31, 2013, and 30 percent from October 31, 2013 onwards, for purpose of accrued benefits, is denied.


REMAND

With regard to the remaining claim for TDIU, the Board agrees with the appellant's representative that one comprehensive and longitudinal opinion would resolve the issue best.  This is particularly the case in that there are competing assessments of the impact of cardiovascular disability upon employability, and of note, whether dyspnea and related loss of function is resultant from that condition or otherwise nonservice-connected disability.  

Accordingly, this claim is REMANDED for the following action:

1. Forward this case for medical opinion based on review of the electronic claims folder within the Veterans Benefits Management System (VBMS), and Virtual VA system as well.  Request an opinion as to whether                 the Veteran during his lifetime was incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected disabilities.                  In providing the requested determination, the examiners must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,                           as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.

The examiner should factor in consideration of all prior opinions offered on employability.  It is requested the examiner further consider that more recent private medical evidence of June 2014 attributed much of              the Veteran's functional loss (and including dyspnea)            to service-connected disability, as this affects the ultimate opinion rendered.  If the Veteran is found to have been unemployable consistent with the above criteria, then clearly state the approximate onset date.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. Then readjudicate the TDIU claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted in full, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to      the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


